Plaintiff in error, August Messall, was convicted in the district court of Logan county on an information charging that in said county, on the 18th day of July, 1925, he did feloniously attempt to ravish and carnally know one Martha Beuchaw, a female of the age of 17 years and not his wife, and his punishment *Page 100 
fixed at imprisonment in the penitentiary for a term of three months. From the judgment entered in accordance with the verdict on September 21, 1925, an appeal was attempted to be taken by filing in this court on May 8, 1925, a petition in error with case-made. Counsel of record for plaintiff in error has filed a motion to dismiss his appeal. The motion to dismiss is sustained, the appeal herein is dismissed, and cause remanded to the trial court, with direction to cause its judgment and sentence to be carried into execution. Mandate forthwith.